Citation Nr: 1145156	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-11 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from February 1946 to December 1948.  He died in July 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Louis, Missouri Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.  

In January 2011, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board.  The Board is satisfied that the requested development has been accomplished and will proceed with its appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2007; the death certificate lists the immediate cause of death as sepsis due to aspiration pneumonitis; other significant conditions contributing to death but not resulting in underlying cause of death were reported to be a brain tumor and cerebral edema.  


2.  At the time of the Veteran's death, service connection had been established for residuals of cold injury to the right lower extremity, rated 20 percent disabling; residuals of cold injury to the left lower extremity, rated 20 percent disabling; residuals of cold injury to the right upper extremity, rated 10 percent disabling, and residuals of cold injury to the left upper extremity, rated 10 percent disabling.  His combined rating was 50 percent from November 24, 2003.  

3.  It has not been shown by competent medical, or competent and credible lay evidence that the Veteran's brain tumor was manifest in service, within one year of the Veteran's discharge, or was proximately due to or aggravated by service or a service-connected disability.  

4.  The most probative evidence shows that a service-connected disability was not either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

Certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  

In a June 2008 letter, prior to the rating decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In accordance with the Board's January 2011 remand directive, in a February 2011 letter, after the rating decision on appeal, she was advised of the Veteran's service-connected disabilities as well as the requirements for establishing service connection for the cause of the Veteran's death.  She was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the appellant was fully informed of the evidence that was needed to support her claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the September 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the appellant due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the appellant nor her representative has pointed out any specific deficiency to be corrected.    


Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, private medical opinions, a VA opinion, and the appellant's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  

The Board notes that the April 2011 VA opinion reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented the relevant medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Hence, the Board concludes that the April 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, such as a brain tumor, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may be established for disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that an illness might have been caused by service is insufficient to establish service connection).  

The record shows that the Veteran was stationed in the Arctic Circle during his military service.  A May 31, 1948 Letter of Commendation from Major General, USAF, B.E.N., addressed to the Veteran commended the Veteran for the part he played in the successful completion of the Big Beetle Project during the period from January 1, 1948 to May 30, 1948.  According to the letter, the Veteran served under conditions comparable to combat operations to construct long-range electronic beacons on the North American rim of the Arctic Ocean - located respectively at Kittigazuit in northwest Canada, Sawmill Bay on the Mckenzie River, and Cambridge Bay on Victoria Island off the northern coast of Canada.  

The Veteran's service treatment records do not document any complaints of, or treatment for, pneumonitis or any other pulmonary disability.  They also do not document any treatment or findings related to a brain tumor.  Service connection had been established for residuals of cold injury to the right lower extremity, rated 20 percent disabling; residuals of cold injury to the left lower extremity, rated 20 percent disabling; residuals of cold injury to the right upper extremity, rated 10 percent disabling, and residuals of cold injury to the left upper extremity, rated 10 percent disabling.  His combined rating was 50 percent from November 24, 2003.  

Post-service treatment records show that at least since 2001, the Veteran had been diagnosed with, and treated for various pulmonary disabilities, to include chronic bronchitis, chronic obstructive pulmonary disease, pneumonia, and recurrent pneumonitis.  In a July 2002 record, it was noted that a chest X-ray showed probable mild vascular congestion of the lungs without focal infiltrates or effusions.  He was diagnosed with a brain tumor in December 2006, which was treated with Cyber knife surgery.  Initially, he did well, but he subsequently began to experience brain swelling.  He died in July 2007.  The certificate of death lists the immediate cause of death as sepsis due to aspiration pneumonitis.  Other significant conditions contributing to death but not resulting in underlying cause of death were reported to be a brain tumor and cerebral edema.  

The appellant specifically contends that the underlying cause of the Veteran's death, aspiration pneumonitis, was due to the extreme cold that the Veteran was exposed to while stationed in the Arctic Circle.  In support of her claim, she submitted an undated letter in April 2009 from R. R. S., M.D., one of the Veteran's treating physicians.  Dr. S. remarked that the Veteran's exposure to extreme temperatures (between 10 to 60 degrees below zero) "could have had a long term effect on [the Veteran's] lungs."  

In an October 2008 letter from A.M.S., M.D., it was stated that the Veteran's death was clearly due to sepsis and while his brain tumor was indirectly related to it, this was not the cause of his death.  

In an April 2011 opinion, a VA physician concluded that it was less likely that the Veteran's cold weather exposure while serving in the Arctic Circle in 1948 caused or contributed substantially to cause his death from sepsis and aspiration pneumonitis in July2007.  It was noted that the physician reviewed the claims file and electronic records, as well as the private medical opinions discussed above.  The physician explained his opinion, indicating that although the cold exposure might have theoretically set him up for the development of bronchitis, the Veteran died from sepsis from aspiration pneumonitis, not from infectious pneumonia.  Since the Veteran had experienced dysphagia and organic brain syndrome due to mass effect brain edema from his malignant brain tumor, and also had esophageal reflux, his aspiration pneumonitis would most probably have been caused by aspiration of either swallowed saliva/oral fluids, or more likely, stomach contents.   

Initially, the Board observes that the appellant has not asserted, and the evidence does not show, that the Veteran's brain tumor was incurred in service, within one year of his discharge, or was otherwise related to the Veteran's cold exposure in service or his service-connected cold injury residuals.  Hence, service connection for a brain tumor as a basis to award service connection for the cause of the Veteran's death is not warranted.  

Moreover, based on the evidence of record, the Board finds the April 2011 VA opinion to be the most probative because it was based on a full review of the record, and included a complete explanation of the clinical findings and a rationale.  See Winsett, Bloom, supra.  The two private statements are of limited probative value because they were either speculative or inconclusive.  See Bloom, supra.  The statement from Dr. S. only noted that there could be long term effects to the Veteran's lungs as a result of his extreme cold exposure.  However, he did not attribute the Veteran's fatal aspiration pneumonitis to this incident in service.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Additionally, the October 2008 statement only noted that the Veteran's sepsis was the cause of his death.  It did not provide any definitive statement about the relationship between the Veteran's cold exposure and his fatal sepsis or aspiration pneumonitis.  There has been no clinical demonstration that the cause of the Veteran's death was incurred in service, or was proximately due to, or aggravated by, service-connected disability.

With respect to the appellant's contentions, the Board observes that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that sepsis, aspiration pneumonitis, and the effects of a brain tumor are complex medical issues for which lay testimony alone would be inadequate to support the claim.  Hence, the appellant's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Consequently, the Board finds that the service records as well as the post-service medical evidence and VA opinion outweigh the appellant's contentions, lay statements and medical evidence to the effect that the Veteran's cause of death is related to his service.  While the Board is sympathetic to the appellant's loss, the medical evidence does not support a finding that the Veteran's death is related to his military service or his service-connected disabilities.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


